          Case 1:19-cv-09155-ER Document 39 Filed 01/27/20 Page 1 of 6



                   UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF NEW YORK

 PEOPLE OF THE STATE OF NEW YORK, by
 LETITIA JAMES,
 Attorney General of the State of New York,
                                                         Case No. 19-cv-9155 (ER)
                               Plaintiff,
        v.                                               MEMORANDUM OF LAW IN
                                                         OPPOSITION TO MOTION TO
 PENNSYLVANIA HIGHER EDUCATION                           STAY DISCOVERY
 ASSISTANCE AGENCY, d/b/a
 FEDLOAN SERVICING and AMERICAN
 EDUCATION SERVICES,
                       Defendant.


                                     Preliminary Statement

       The New York Attorney General (“NYAG”) submits this memorandum of law in

opposition to defendant Pennsylvania Higher Education Assistance Agency (“PHEAA”)’s

motion seeking a stay of discovery pending the Court’s ruling on PHEAA’s forthcoming motion

to dismiss. The Court should deny PHEAA’s motion and allow discovery to move forward.

PHEAA has failed to make the required showing of “good cause” for a stay. Importantly, any

delay will significantly prejudice the thousands of borrowers who have been and will continue to

be harmed by PHEAA’s deceptive, unfair, and abusive practices.

                                            Argument

        Courts do not automatically stay discovery “simply on the basis that a motion to dismiss

has been filed.” In re Chase Manhattan Corp. Sec. Litig., No. 90-cv-6092, 1991 U.S. Dist.

LEXIS 6136, at *1 (S.D.N.Y. May 7, 1991). Rather, the party seeking to stay discovery on such

grounds bears the burden of showing that there is “good cause” for a stay. Guiffre v. Maxwell,

No. 15-cv-7433, 2016 U.S. Dist. LEXIS 6638, at *1 (S.D.N.Y. Jan. 20, 2016). In determining if

a party has shown “good cause,” courts consider “the risk of unfair prejudice”, “whether the

                                                1
          Case 1:19-cv-09155-ER Document 39 Filed 01/27/20 Page 2 of 6



defendant has made a strong showing that the plaintiff’s claim is unmeritorious,” and the

“breadth of discovery.” Id. Here, all three factors weigh against granting a stay.

       A. Delaying discovery would significantly prejudice PHEAA borrowers.

       PHEAA’s request for a stay should be denied because it would significantly prejudice the

ever-growing number of New York borrowers harmed by PHEAA’s continued misconduct.

Where there is a risk of continuing harm from a party’s misconduct, courts deny such requests.

In fact, in Batalla Vidal v. Duke, No. 16-cv-4756, 2017 U.S. Dist. LEXIS 173428 at *16

(E.D.N.Y. Oct. 19, 2017), the court deemed prejudice to plaintiffs “the most important factor” of

the three-pronged test. See also Daniel v. Navient Sols., LLC, 17-cv-2503, 2018 U.S. Dist.

LEXIS 94003 at *2 (M.D. Fla. May 31, 2018) (considering “harm produced by any delay” in

denying stay to student loan servicer). For example, in Long Island Hous. Servs., Inc. v. Nassau

Cnty. Indus. Dev. Agency, No. 14-cv-3307, 2015 U.S. Dist. LEXIS 161008 (E.D.N.Y. Dec. 1,

2015), the court denied a request for stay of discovery on the ground that it would be “against the

public interest in preventing the . . . encouragement and enforcement of discriminatory housing

practices.” Id. at *10. Similarly, in Vidal, the court denied a request to stay discovery where it

would have prejudiced plaintiffs’ ability to challenge the termination of the Deferred Action for

Childhood Arrivals (DACA) program before the termination started to affect DACA

beneficiaries. 2017 U.S. Dist. LEXIS 173428 at *16-17.

       The NYAG continues to receive complaints from borrowers suffering from PHEAA’s

misconduct. PHEAA services the accounts of tens of thousands of New York borrowers. Each

month, new borrowers reach the 120 qualifying payments required to receive forgiveness under

the Public Service Loan Forgiveness (“PSLF”) program and are erroneously denied loan




                                                  2
          Case 1:19-cv-09155-ER Document 39 Filed 01/27/20 Page 3 of 6



forgiveness by PHEAA.1 Borrowers are also denied the information concerning their loans

needed to remedy ineligibility; mistakenly dis-enrolled from income-driven repayment plans;

charged inflated monthly payment amounts; subjected to erroneous capitalization of accrued

interest; and steered to less beneficial repayment options such as forbearance or consolidation.

Many of these harms have long-term consequences that are difficult to remedy, including

delaying the borrowers’ eligibility for loan forgiveness and thereby increasing the costs of their

loans2 or causing borrowers to give up altogether on participation in the PSLF program. A stay

would inflict such harm on additional borrowers and so should be denied.

       B. PHEAA’s motion to dismiss lacks merit.

       PHEAA’s application for a stay also fails because it meets neither of the formulations of

the standard for the strength of the motion applied in this Circuit. Many courts have held that the

party seeking a stay must make a “strong showing” that the opposing party’s claim is

“unmeritorious.” See, e.g., Mirra v. Jordan, No. 15-cv-4100, 2015 U.S. Dist. LEXIS 143465, at

*6 (S.D.N.Y. Mar. 1, 2016); Hearn v. United States, No. 17-CV-3703, 2018 U.S. Dist. LEXIS

63738, at *2 (E.D.N.Y. Apr. 16, 2018). Others have held that a requesting party must show that

there are dispositive grounds for dismissal that are “not unfounded in the law.” Gandler v.

Nazarov, No. 94-cv-2272, 1994 U.S. Dist. LEXIS 17885, at *12 (S.D.N.Y. Dec. 14, 1994).

       First, PHEAA has not even attempted to make a “strong showing” that the NYAG’s

claims are “unmeritorious.” For this reason alone, this Court should deny the stay. Neither has

PHEAA put forth dispositive defenses “not unfounded in law.” None of the defenses raised by




1
  In the past six months for which data is available alone, over 36,000 new applicants applied for
forgiveness. See Exs. A and B, line 8, attached.
2
  Generally, otherwise PSLF-qualifying payments made on ineligible loans or payment plans
cannot retroactively be made qualifying, even if the underlying eligibility issue is corrected.
                                                 3
           Case 1:19-cv-09155-ER Document 39 Filed 01/27/20 Page 4 of 6



PHEAA are applicable. The intergovernmental immunity doctrine provides that state law is

invalid where it directly regulates or discriminates against the federal government. Here, the state

laws in question are of general application and neither directly regulate, nor discriminate against,

the federal government. Similarly, the doctrine of derivative sovereign immunity is inapplicable

because PHEAA cannot claim, as is required, that in mismanaging its contractual duties, it

adhered to the federal government’s instructions.3 Further, the argument that NYAG’s PSLF

claims are not ripe ignores precedent that a violation of the law constitutes the requisite injury to

establish ripeness and standing in a government enforcement action. See, e.g., Vt. Agency of

Natural Res. v. United States ex rel. Stevens, 529 U.S. 765, 771, 120 S. Ct. 1858, 1862 (2000)

(“It is beyond doubt that the complaint asserts an injury to the United States . . . the injury to its

sovereignty arising from violation of its laws.”)

        Finally, PHEAA’s preemption defenses have been rejected by multiple courts. See, e.g.,

Nelson v. Great Lakes Educ. Loan Servs., 928 F.3d 639, 649 (7th Cir. 2019); Pennsylvania v.

Navient Corp., 354 F.Supp.3d 529, 553 (M.D. Pa. 2018). Moreover, PHEAA’s preemption

defenses do not warrant a stay because even if PHEAA prevailed and NYAG’s state-law claims

were dismissed, similar discovery would be required for the parallel federal-law deceptive

practices claims. See Shulman v. Becker & Poliakoff, LPP, No. 17-cv-9330, 2018 US Dist.

LEXIS 175771, at *7 (S.D.N.Y. Oct. 11, 2018) (denying request for stay where discovery would

not be rendered moot even if motion were granted).




3
  None of the cases cited by PHEAA hold that a district court loses its broad discretionary power
to manage discovery simply because a defendant asserts a claim of immunity. In fact, in Atkinson
v. Goord, 1-cv-761, 2002 U.S. Dist. LEXIS 16073 (S.D.N.Y. Aug. 28, 2002), which PHEAA
cites, the court denied a stay where defendants asserted immunity claims.
                                                    4
           Case 1:19-cv-09155-ER Document 39 Filed 01/27/20 Page 5 of 6



        C. The scope of requested discovery is typical and proportional to the harm alleged.

        PHEAA asserts that a stay is warranted because of the breadth of discovery sought in this

lawsuit. However, the discovery here is proportional to the scope of the harms alleged, which

may involve tens of thousands of borrowers and many millions in damages. Thus, PHEAA has

not established grounds for a stay. See, e.g., Vidal, 2017 U.S. Dist. LEXIS 173428 at *15

(finding that defendants had not shown that the requested discovery was especially burdensome,

particularly “in light of the stakes of this case”).

          PHEAA also claims that a stay is warranted because controversies may arise in the

discovery process, such as its claim that it cannot produce certain documents because the

Department of Education has issued a “standing directive” forbidding it. However, such

controversies are typical in discovery. Further, courts have already rejected such claims by

PHEAA and other student loan servicers. See, e.g., Massachusetts v. Pennsylvania Higher Educ.

Assistance Agency, No. 1784-cv-2682 (Mass. Super. Ct., Sept. 27, 2018) (rejecting PHEAA’s

claim that it could not produce records owned by Department of Education) (attached as Ex. C);

CFPB v. Navient Corp., No. 17-cv-101, 2018 U.S. Dist. LEXIS 135481, at *3 (M.D. Pa., Aug.

10, 2018) (rejecting similar claim by student loan servicer).

                                           CONCLUSION

        A delay in this proceeding will result in significant harm to the growing number of

victims of PHEAA’s unlawful conduct. Moreover, PHEAA’s motion to dismiss lacks merit, and

PHEAA has failed to demonstrate any unusual burden associated with the requested discovery.

Therefore, the Court should deny PHEAA’s motion to stay discovery. To the extent the Court

grants PHEAA’s motion, the Court should nonetheless permit jurisdictional discovery to proceed

concerning the factual basis of PHEAA’s immunity claims.



                                                       5
         Case 1:19-cv-09155-ER Document 39 Filed 01/27/20 Page 6 of 6



Dated: January 27, 2019

                                    Respectfully submitted,

                                    LETITIA JAMES
                                    Attorney General of the State of New York
                                    Attorney for Plaintiff


                                    /s/ Carolyn M. Fast
                                    Carolyn M. Fast
                                    Assistant Attorney General
                                    Bureau of Consumer Frauds and Protection

                                    28 Liberty Street
                                    New York, New York 10005
                                    (212) 416-6250
                                    Carolyn.Fast@ag.ny.gov



Of Counsel:

JANE M. AZIA, Bureau Chief
LAURA J. LEVINE, Deputy Bureau Chief
SARAH TROMBLEY, Assistant Attorney General




                                       6
